Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, “grapheme”  should read - -  graphene- - .
	In claim 16, “tunable pore sizes” is misleading.  Please replace this with - - tuned pore sizes- - . The fabrication (sintering and shaping) results in the forma with the desired pore sizes. There is no further tuning after the sintering  [see prepub at 0040-0045].
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nagata 20110132258.
Nagata 20110132258 teaches in example 1, a frame having holes in it, which are filled with a porous PTFE and the pellicle of CiTOP CTX809 (polymer) is formed using a solvent casting process and then is attached to this membrane using an silicone resin adhesive and the excess membrane is cut off [0052-0062].  
	A portion of the frame structure is porous (the PTFE)
Claims 16,17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Galburt 20040135987.
Galburt 20040135987 teaches forming a porous frame for a pellicle using sintering of metal powders, such as iron, copper, bronze, nickel, titanium or other metal or alloys.  This is attached to a pellicle which may be glass, a membrane or other material and attached to form an airtight seal. Second surface of the porous frame is then coupled to the reticle/mask to form an air tight seal. [0041-0045]. 
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yasuhara JP 04-196117. 

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by
Kikuchi et al. JP 2006-184817.
Kikuchi et al. JP 2006-184817 (machine translation attached) teaches an Al pellicle frame (3), the attachment of a pellicle film (2) to the frame through double sided tape (4).  The formation of a plurality of through holes which are filled with a porous ceramic material.  This is then provided with an adhesive (5) and attached to a photomask or reticle [0018-0019]. 
Claims 16,17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Hsu et al. 20160349610.
Hsu et al. 20160349610 teaches with respect to figure 5, forming a frame of materials, such as Al, Al alloys, Ti, Nb, Ti-Nb, and combinations of these and sintered materials to form porous structures.  Alternatively, the pores are formed by a protecting a position of the frame and anodizing the surface.  The membrane is then attached to the pellicle frame [0035-0041]. The pellicle is mounted to a mask bearing a predefined pattern [0045]. The pellicle membrane can be attached by glue/adhesive and the pellicle frame can be attached to the mask with glue/adhesive [0029]. The porous frame can be made by sintering powders of Al, Al alloys, Ti, Ni, Au, Ag, Cu, Mo, Pt, Cr, Mn, Fe,Co, Pd, Ta, W and combination of these [0030].  The membrane can be silicon, polymers, SiN, p-Si, SiC, SiN/p-Si/SiN and the like and can be optimized for ArF lithography or EUV [0025]. 
This applicant may have common ownership and the applicant may respond with binding legal statements to that effect to obviate the rejection based at least in part upon this reference.
Claims 11,13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Nikipelov et al. WO 2016001351.
Nikipelov et al. WO 2016001351 teaches a pellicle membrane  which can include  a core which may be a single or multilayer and a cap layer on one or both sides with a metal cap layer of Ru, Ti, Nd, Pr, Mo, Nb, La, Zr, B, Y and Be and there radiate heat/IR [0087-0089], a protective cap layer can be applied to protect the metal layer and can be oxides, carbide or nitrides of Zr, Ti, Hf, Si, Rh or Ru [0092]. Figures 12 describes a SiN core with 2 nm of Ru on each side [00140-00141]
It would have been obvious to modify the processes of Hsu et al. 20160349610 by using pellicle membranes known to be useful in the EUV such as the Ru/SiN/Ru pellicle membrane disclosed by Nikipelov et al. WO 2016001351 at [00140-00141] with a reasonable expectation of forming a useful pellicle, where the Ru layers are heat/IR emissive. 
It would have been obvious to modify the processes of Hsu et al. 20160349610 by using pellicle membranes known to be useful in the EUV such as a Ru/trilayer/Ru pellicle membrane, similar to the Ru/SiN/Ru pellicle membrane exemplified by Nikipelov et al. WO 2016001351 based upon the direction to the core layer being a multilayer laminate and the use of metal layers on both sides at [0087-0089] with a reasonable expectation of forming a useful pellicle. 
Claims 11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Okoroanyanwu et al. 20080152873.
Okoroanyanwu et al. 20080152873 teaches an EUV pellicle in figure 3, where the pellicle membrane is made of films of polymers (322) such as plexiglass, polysiloxane and PMMA, alternating with carbon nanotube (CNT) films (320) [0025]. The middle layer is carbon nanotube and on each side is a polymer layer and another carbon nanotube layer. 
. 
Claims 1-5,9,16,17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Horikoshi JP 2011-053603.
Horikoshi JP 2011-053603 (cited by applicant, machine translation in parent application) teaches the addition of a conductive filler to an adhesive layer (13) on a pellicle frame. This allows the heat generated during exposure to be radiated which prevents separation (gap formation) between the photomask and pellicle [0007,0012]. Thermally conductive powders which can be used as fillers include metals, (silver, aluminum), metal oxides, (AlO), nitrides, (AIN, BN), metal hydroxides, metal carbonates, silicon carbide or diamond [0019].
It would have been obvious to modify the pellicles exemplified or rendered obvious by 
Hsu et al. 20160349610 by using adhesives containing conductive fillers such as metals, metal oxides, metal nitrides, aluminum oxide, BN, SiC or AIN or diamond taught by Horikoshi JP 2011-053603 to bond the frame with the pellicle membrane and mask to facilitate the transfer of heat into the sintered metal frame and improve heat dissipation.
Claims 1-5,9,11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Okoroanyanwu et al. 20080152873, further in view of Horikoshi JP 2011-053603.
It would have been obvious to modify the pellicles exemplified or rendered obvious by the combination of Hsu et al. 20160349610 and Okoroanyanwu et al. 20080152873 by using .
Claims 1-9,16,17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Horikoshi JP 2011-053603, further in view of Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927.
Yamaki et al. JP 04-237056 (cited by applicant, machine translation in parent) teaches hot melt SEBS adhesives with pellicles (abstract and throughout)
Taneichi et al. 20130101927 teaches the use of styrene thermoplastic elastomers (including SEBS), (meth)acrylate ester thermoplastic elastomers and olefin thermoplastic elastomers as adhesives for use with pellicle frames [0020,0042-0059,0070].
It would have been obvious to modify the pellicles rendered obvious by the combination of Hsu et al. 20160349610 and Horikoshi JP 2011-053603 by using styrene thermoplastic elastomers (including SEBS), (meth)acrylate ester thermoplastic elastomers or olefin thermoplastic elastomers as adhesives as taught by Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927 based upon their prior use with pellicles.
Claims 1-9,11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20160349610, in view of Okoroanyanwu et al. 20080152873 and Horikoshi JP 2011-053603, further in view of  Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927.
It would have been obvious to modify the pellicles rendered obvious by the combination of Hsu et al. 20160349610, Okoroanyanwu et al. 20080152873 and Horikoshi JP 2011-053603 .
Claims 16,17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Laganza et al. 20050088637.
Laganza et al. 20050088637 describes the use of a bonding agent to bond the reticle (104) and the pellicle (membrane, film, 108) to the frame [0109]. The bonding agent can be an epoxy or other adhesive [0115]. The frame is a porous frame which allows ambient air to pass through it while filtering to remove particles. The pressure equalization reduces or eliminates distortion of the mask or pellicle due to (differences in) atmospheric pressure [0011]. The mask/reticles has a pattern to be transferred to the surface of the semiconductor wafer [0109]. The porous frame may be manufactured from one or more metals including iron, copper, bronze, nickel, titanium, other metals or alloys. The porous frames is firmed by sintering metal powders [0068]. The pellicle can be a membrane or glass and glued across the open surface (320) of the frame (206) and the frame glued to the reticle to form a composite of pellicle (108), porous frame (208) and reticle (104) [0069,0109]. The attachment of the pellicle to the frame is discussed at [0059].  The attachment of the frame to the reticle/mask is discussed at [0058]. 
Claims 11,13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Nikipelov et al. WO 2016001351.
It would have been obvious to modify the processes of Laganza et al. 20050088637 by using pellicle membranes known to be useful in the EUV such as the Ru/SiN/Ru pellicle membrane disclosed by Nikipelov et al. WO 2016001351 at [00140-00141] with a reasonable expectation of forming a useful pellicle, where the Ru layers are heat/IR emissive. 
. 
Claims 11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Okoroanyanwu et al. 20080152873.
It would have been obvious to modify the processes of Laganza et al. 20050088637 by using pellicle membranes known to be useful in the EUV such as the CNT/polymer/CNT/polymer/CNT laminate illustrated in figure 3 of Okoroanyanwu et al. 20080152873 with a reasonable expectation of forming a useful pellicle, where the CNT layers are heat/IR emissive. 
Claims 1-5,9,16,17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Horikoshi JP 2011-053603.
It would have been obvious to modify the pellicles exemplified or rendered obvious by 
Laganza et al. 20050088637 by using adhesives containing conductive fillers such as metals, metal oxides, metal nitrides, aluminum oxide, BN, SiC or AIN or diamond taught by Horikoshi JP 2011-053603 to bond the frame with the pellicle membrane and mask to facilitate the transfer of heat into the sintered metal frame and improve heat dissipation.
Claims 1-5,9,11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Okoroanyanwu et al. 20080152873, further in view of Horikoshi JP 2011-053603.
.
Claims 1-9,16,17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Horikoshi JP 2011-053603, further in view of Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927.
It would have been obvious to modify the pellicles rendered obvious by the combination of Laganza et al. 20050088637 and Horikoshi JP 2011-053603 by using styrene thermoplastic elastomers (including SEBS), (meth)acrylate ester thermoplastic elastomers or olefin thermoplastic elastomers as adhesives as taught by Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927 based upon their prior use with pellicles.
Claims 1-9,11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Okoroanyanwu et al. 20080152873 and Horikoshi JP 2011-053603, further in view of  Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927.
It would have been obvious to modify the pellicles rendered obvious by the combination of Laganza et al. 20050088637, Okoroanyanwu et al. 20080152873 and Horikoshi JP 2011-053603 by using styrene thermoplastic elastomers (including SEBS), (meth)acrylate ester thermoplastic elastomers or olefin thermoplastic elastomers as adhesives as taught by Yamaki et al. JP 04-237056 and Taneichi et al. 20130101927 based upon their prior use with pellicles.
Claims 11-13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laganza et al. 20050088637, in view of Yakunkin 20130088669.
Yakunkin 20130088669 teaches pellicle films formed of more than 10 and more than 50 layers of graphene.
It would have been obvious to modify the processes of Laganza et al. 20050088637 by using pellicle membranes known to be useful in the EUV such as the multilayered films of graphene taught by Yakunkin 20130088669 with a reasonable expectation of forming a useful pellicle, where the graphene layers are both transparent and heat/IR emissive. 
The claims do not limit the materials of the thermal conductive films or capping layers, require them to be different materials than the transparent material layer or set limits on their performance. Graphene is a carbon based material. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of U.S. Patent No. 9759997. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitations of claim 16 is rendered obvious by claims 16 and 20 of patent 9759997.
	The limitations of claim 1 is rendered obvious by claims 1 and 6 of patent 9759997.
	The limitation of the dependent claims are found in the other claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10534256. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitations of claim 1 are found in claims 12 and 13. 
The limitation of claim 11 are found in claims 16 and 19.
The limitation of the dependent claims are found in the other claims.
Claims 16,17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10036951. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitations of claim 16 is rendered obvious by claims 8 of patent 10036951.
	The limitation of the dependent claims are found in the other claims.
Claims 11,13,15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10036951 in view of  Nikipelov et al. WO 2016001351.
It would have been obvious to modify the processes claimed in claims 1-18 of U.S. Patent No. 10036951 by using pellicle membranes known to be useful in the EUV such as the Ru/SiN/Ru pellicle membrane disclosed by Nikipelov et al. WO 2016001351 at [00140-00141] with a reasonable expectation of forming a useful pellicle, where the Ru layers are heat/IR emissive. 
It would have been obvious to modify the processes claims 1-18 of U.S. Patent No. 10036951 by using pellicle membranes known to be useful in the EUV such as a Ru/trilayer/Ru pellicle membrane, similar to the Ru/SiN/Ru pellicle membrane exemplified by Nikipelov et al. WO 2016001351 based upon the direction to the core layer being a multilayer laminate and the . 
Claims 1-5,9,16,17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10036951 in view of  Horikoshi JP 2011-053603.
It would have been obvious to modify the pellicles of claims 1-18 of U.S. Patent No. 10036951by using adhesives containing conductive fillers such as metals, metal oxides, metal nitrides, aluminum oxide, BN, SiC or AIN or diamond taught by Horikoshi JP 2011-053603 to bond the frame with the pellicle membrane and mask to facilitate the transfer of heat into the sintered metal frame and improve heat dissipation.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganguli et al. 20040151990 teaches in example 1, a sol which was cast into a mold and partially densified by heating in an electric furnace by heating from 20-170 degrees C at 25 degrees C/hr and then held at 170 degrees C for 5 hours, heated from 170 to 250 degrees C, held at 250 degrees C, heated to 650 degrees C and then to 1050 degrees C in a He/Cl2 atmosphere, finally heated to 1180, held at that temperature and then cooled to form a frame with a porous structure with a surface area of 29.8 m2/g and an average pore size of 0.2 microns. This was then machined/shaped to obtain a 14.2 cm frame with a 2 mm thickness and 1 cm width [0059-0065]. Figure 1 shows a conventional pellicle membrane (12), the porous frame (14), anti-reflection films (16), the photomask substrate (20), the mounting adhesive (22), the cover adhesive (24), glue holding the pellicle membrane to the frame (26) and the release liner (28).   This references is currently cumulative to those applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 16, 2021